Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Zhichun Zhang (registration number: 77,776) on 03/04/2021.
In the claims, amend the claims as indicated below:
(Currently Amended) A method, comprising:
determining, by a computing device, a template associated with a database, wherein the template defines a set of predetermined natural language queries using a lookup tree, and the template maps each predetermined natural language query in the set of predetermined natural language queries to a respective Analytics Query Language (AQL) query;
after the determining, receiving, by the computing device, a natural language query (NLQ) input configured to query the database;
identifying, by the computing device, a query part in the NLQ input;
matching, by the computing device, the query part in the NLQ input to a metadata placeholder node in a path in the lookup tree of the template, wherein the path 
sorting, by the computing device, an order of the metadata placeholder node in the path in the lookup tree of the template by a predetermined sorting part of the template;
filtering, by the computing device, the metadata placeholder node in the path in the lookup tree of the template by a predetermined filtering part of the template;
updating, by the computing device, the query part in the NLQ input to be metadata in the metadata placeholder node corresponding to the predetermined natural language query based on the matching; and
providing, by the computing device, a suggested next query part for the NLQ input from the predetermined natural language query based on the matching.
7. 	(Cancelled) 
8. 	(Cancelled) 
(Currently Amended) A system, comprising:
a memory; and
at least one processor coupled to the memory, wherein the at least one processor is configured to:
determine a template associated with a database, wherein the template defines a set of predetermined natural language queries using a lookup tree, and the template maps each predetermined natural language query in the set of predetermined natural language queries to a respective Analytics Query Language (AQL) query;
after the determination of the template, receive a natural language query (NLQ) input configured to query the database;
identify a query part in the NLQ input;

sort an order of the metadata placeholder node in the path in the lookup tree of the template by a predetermined sorting part of the template;
filter the metadata placeholder node in the path in the lookup tree of the template by a predetermined filtering part of the template;
update the query part in the NLQ input to be metadata in the metadata placeholder node corresponding to the predetermined natural language query based on the matching; and
provide a suggested next query part for the NLQ input from the predetermined natural language query based on the matching.
15. 	(Cancelled) 
16. 	(Cancelled) 
17.	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising:
determining a template associated with a database, wherein the template defines a set of predetermined natural language queries using a lookup tree, and the template maps each predetermined natural language query in the set of predetermined natural language queries to a respective Analytics Query Language (AQL) query;
after the determining, receiving a natural language query (NLQ) input configured to query a database;
identifying a query part in the NLQ input;

sorting an order of the metadata placeholder node in the path in the lookup tree of the template by a predetermined sorting part of the template;
filtering the metadata placeholder node in the path in the lookup tree of the template by a predetermined filtering part of the template;
updating the query part in the NLQ input to be metadata in the metadata placeholder node corresponding to the predetermined natural language query based on the matching; and
providing a suggested next query part for the NLQ input from the predetermined natural language query based on the matching.
23. 	(Cancelled) 
24. 	(Cancelled) 

Allowable Subject Matter
Claims 1-6, 9-14, 17-22, 25-27 are allowed (claims 7-8, 15-16, 23 and 24 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“sorting, by the computing device, an order of the metadata placeholder node in the path in the lookup tree of the template by a predetermined sorting part of the template;
filtering, by the computing device, the metadata placeholder node in the path in the lookup tree of the template by a predetermined filtering part of the template;
updating, by the computing device, the query part in the NLQ input to be metadata in the metadata placeholder node corresponding to the predetermined natural language query based on the matching; and providing, by the computing device, a suggested next query part for the NLQ input from the predetermined natural language query based on the matching”.
The closest prior art (Vermeulen et al: US 2016/0373456 A1) discloses similar features of a lookup tree storing set of predetermined natural language queries (par. 0030, par. 0096, figure 8F). However Vermeulen et al do not explicitly teach “sorting, by the computing device, an order of the metadata placeholder node in the path in the lookup tree of the template by a predetermined sorting part of the template;
filtering, by the computing device, the metadata placeholder node in the path in the lookup tree of the template by a predetermined filtering part of the template;
updating, by the computing device, the query part in the NLQ input to be metadata in the metadata placeholder node corresponding to the predetermined natural language query based on the matching; and providing, by the computing device, a suggested next query part for the NLQ input from the predetermined natural language query based on the matching”.
Any proper motivation for combining prior art elements has not been found because none of the references explicitly teach the following limitation:
“sorting, by the computing device, an order of the metadata placeholder node in the path in the lookup tree of the template by a predetermined sorting part of the template;
filtering, by the computing device, the metadata placeholder node in the path in the lookup tree of the template by a predetermined filtering part of the template;
updating, by the computing device, the query part in the NLQ input to be metadata in the metadata placeholder node corresponding to the predetermined natural language query based on the matching; and providing, by the computing device, a suggested next query part for the NLQ input from the predetermined natural language query based on the matching”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 9 and 17 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165